Westbrook, J.
— The defendants having within twenty days from the service of the first answer served an amended and properly verified answer*, which they had the right to do ■as of course (Code, sec. 542), this motion must be denied, but without costs ( Welch agt. Preston, 58 Heno., 52, and many other cases). As, however, the plaintiff was right in serving notice of motion, because the first answer was improperly verified, no costs of motion are given the defendants.
■ Motion denied, and no costs of this motion to either party.